Title: Thomas Jefferson to Patrick Gibson, 21 February 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Feb. 21. 19.
          
          Your favor of the 8th is recieved with my acct from July 10. to that day. these accounts alone enable me to settle my flour rents with those who owe them, and to know if they have delivered all which should be delivered. in proceeding to this examination for the last year, I am stopped short by a chasm in the accts which I possess from the 13th of April to the 10th of July. for this period I know that I recieved an account from you which resulted in the balance of 375.25 carried on to this last account. your letter of July 11. mentionin mentions it’s being inclosed, and mine of July 20. acknoleges it’s reciept. yet by some accident it has got shifted out of it’s place in my bundles and every search I have made for it has proved ineffectual. under these circumstances I am constrained to ask another copy of it say, of the intervening account between that ending Apr. 13. & this last commencing July 10. and resulting in the balance of 375.25 D I am sorry to occasion this 2d trouble, but I have no other means of remedy.
          We have upwards of 100. Bar. of flour now lying in the mill ready, and only awaiting for boats to carry it to you. I will ask at the same time as a further aid in the settlement of my rents, what flour remained on hand with you at the date of the last account of Feb. 8. accept the assurance of my friendship & respect
          Th: Jefferson
        